DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Feb. 20, 2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-7 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "latest" in claims 1, 6, 7, 11 and 16-17 is a relative term which renders the claim indefinite.  The term "latest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1 recites the limitation "it" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
The term "good" in claims 4 and 14 is a relative term which renders the claim indefinite.  The term "good" is not defined by the claim, the specification does not 
The term "lengthen" in claims 5 and 15 is a relative term which renders the claim indefinite.  The term "lengthen" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "latest measurement" in claims 6-7 and 16-17 is a relative term which renders the claim indefinite.  The term "latest measurement" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al., U.S. Patent Application Publication No. 2013/0137450 (referred to hereafter as Dai).
	As to claims 1 and 11, Dai teaches a measuring device and method capable of referring to map information, comprising: 
a first position measuring circuit for measuring a position of the device by receiving a signal transmitted from a positioning satellite (see para. 50); 
a power source circuit for supplying a power source to the first position measuring circuit; and a processor configured to suspend, in a case of determining that measurement using the first position measuring circuit is not possible, supply of a power source to the first position measuring circuit in a case of determining that a position of the device is indoors based on a latest measurement result by the first position measuring circuit before it is determined that the measurement using the first position measuring circuit is not possible, and the map information (see para. 35, 47 and 54, device determines whether the phone is moving into or out of a building. GPS is 
As to claims 2 and 12, Dai teaches the measuring device and method according to claims 1 and 11, comprising: a second position measuring circuit for measuring a position of each point of a movement path by continuously detecting a movement direction and a movement amount of the device and accumulating the movement direction and the movement amount in position data of a predetermined point, wherein the processor is configured to measure a position of the device by the second position measuring circuit in a case of determining that measurement of the first position measuring circuit is not possible (see para. 47, 54, 71, 74 and 78-81). 
As to claims 3 and 13, Dai teaches the measuring device and method according to claims 2 and 12, wherein the processor is configured to perform measurement by supplying a power source to the first position measuring circuit in a case of determining that a position of the device is outdoors based on measurement results by the second position measuring circuit and the map information (see para. 54 and 70-71). 
As to claims 4 and 14, Dai teaches the measuring device and method according to claims 2 and 12, wherein the processor is configured to resume, even in a case of measuring a position of the device by the second position measuring circuit, measurement by the first position measuring circuit by determining reception conditions of a signal transmitted from the positioning satellite and if reception conditions become good (see para. 77-81). 
As to claims 5 and 15, Dai teaches the measuring device and method according to claims 4 and 14, wherein the processor is configured to lengthen a period at which 
As to claims 6 and 16, Dai teaches the measuring device and method according to claims 1 and 11, comprising: a wireless communication circuit for performing wireless communication with an external device, wherein the processor configured to refer to a latest measurement result by the first position measuring circuit on the map information through the wireless communication circuit (see para. 35 and 45-46). 
As to claim 7 and 17, Dai teaches the measuring device and method according to claims 1 and 11, comprising: a memory for storing measurement results of the first position measuring circuit in association with a measurement time, wherein the processor configured to reads the latest measurement result from the memory based on the measurement time (see para. 47-48). 
As to claims 8 and 18, Dai teaches a measuring device and method, comprising: a first position measuring circuit for measuring a position of the device by receiving a signal transmitted from a positioning satellite; a second position measuring circuit for measuring a position of each point of a movement path by continuously detecting a movement direction and a movement amount of the device and accumulating the movement direction and the movement amount in position data of a predetermined point; and a processor configured to perform, in a case of determining that measurement by the first position measuring circuit is not possible in a state where the measurement of the first position measuring circuit is performed at a predetermined period, the measurement of the first position measuring circuit at a second period longer 
As to claim 9, Dai teaches the measuring device according to claim 8, wherein the processor changes measurement to measurement at the predetermined period in a case where a state changes from a state where measurement is not possible to a state where measurement is possible in a case of causing the first position measuring circuit to perform measurement at the second period (see para. 47, 54, 71, 74 and 78-81). 
As to claim 10, Dai teaches the measuring device according to claim 8, wherein the processor is configured to change measurement to measurement at the predetermined period in a case of determining that the device is moving based on measurement by the second position measuring circuit in a case of causing the first position measuring circuit to perform measurement at the second period (see para. 47, 54, 71, 74 and 78-81). 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663